      Case 4:18-cv-00262-MW-CAS Document 158 Filed 05/13/19 Page 1 of 2




             UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON, et al.,

      Plaintiffs,

v.                                          Case No. 4:18cv262-MW/CAS

LAUREL M. LEE, in her official
capacity as the Florida
Secretary of State, et al.,

      Defendants.
__________________________________/

      ORDER DENYING MOTIONS FOR SUMMARY JUDGMENT

      This Court has considered, without hearing, the motions for summary

judgment filed by Plaintiffs, Defendant, and Intervenor-Defendants. ECF Nos.

115, 116, and 117. Defendant’s and Intervenor-Defendants’ arguments

regarding justiciability, laches, standing, and the applicable statute of

limitations are unpersuasive. As for the merits, the Anderson-Burdick

balancing test applies. There are material issues of disputed fact regarding

“position bias” and its purported effects on Florida elections as well as the

viability of alternatives to the current scheme. For example, at this juncture,

this Court cannot “weigh” the testimony of the experts. Accordingly, the

motions for summary judgment are DENIED.



                                        1
     Case 4:18-cv-00262-MW-CAS Document 158 Filed 05/13/19 Page 2 of 2



      The bench trial set for July 15, 2019, shall proceed as scheduled. It is a

legal truism that what the lawyers say is not evidence and will not be

considered as such. This Court will base its decision on the evidence or lack of

evidence admitted at trial.

      SO ORDERED on May 13, 2019.

                                     s/Mark E. Walker
                                     Chief United States District Judge




                                        2
